Citation Nr: 0941632	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2004 and 
December 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied service connection for the above-referenced claims.  

In a May 2008 argument, the Veteran's representative stated 
that the claim for PTSD should also be considered as one for 
a mental condition.  The Board interpreted this as an 
informal claim for service connection for a psychiatric 
disorder other than PTSD.  The matter was referred to the RO 
for consideration.  In light of the United States Court of 
Appeals for Veterans Claims' (Court) ruling in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), as discussed further below, 
the Veteran's claim has been recharacterized as one for 
service connection for a psychiatric disorder, to include 
PTSD. 

In July 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an August 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

Psychiatric Condition

The Veteran has essentially claimed that he has a psychiatric 
disorder that is related to his military service.  He 
originally filed a claim for service connection for PTSD in 
October 2003.  This claim was denied by way of the March 2004 
and December 2004 rating decisions.  

A review of the claims file reflects that following the 
Veteran's original claim for PTSD, his representative 
indicated in a May 2008 argument that the claim for PTSD 
should also be considered as one for a mental condition.  The 
Board notes that the medical evidence of record reflects that 
the Veteran has been diagnosed with various psychiatric 
conditions, to include depressive disorder and schizophrenia, 
not otherwise specified.  The medical evidence is negative 
for a medical opinion regarding the etiology of these 
conditions.

In the July 2008 remand, the Board accepted the Veteran's 
argument as an informal claim for service connection for a 
psychiatric disorder other than PTSD and referred the matter 
to the RO for consideration.  The record indicates that the 
issue of service connection for a psychiatric disorder other 
than PTSD has not been adjudicated by the RO.  

Based on a recent ruling of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Board finds that the Veteran's 
claim for service connection for PTSD now encompasses claims 
for service connection for all psychiatric disabilities.  
Therefore, the Veteran's claim for PTSD includes the claim 
for any acquired psychiatric disorder.  Thus, the Veteran's 
claims are most appropriately adjudicated as a single issue- 
namely a claim for service connection for a psychiatric 
disorder, to include PTSD.

In light of this circumstances, the Board determines that the 
Veteran's psychiatric disorder claim must be readjudicated by 
the RO as a single issue.  In this regard, the Veteran should 
be afforded a VA examination to in order to better clarify 
the nature of his psychiatric disorders and to obtain a 
medical opinion regarding whether any diagnosed disorder is 
related to his military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with 
in-service injuries for the purposes of a VA examination).

Moreover, with respect to PTSD, the Veteran appears to be 
claiming that he was the victim of a personal assault in 
service.   He has identified as his in-service stressors 
events during which he was physically assaulted and 
emotionally harassed during basic training; he identifies 
these events as the cause of his PTSD.  The Board notes that 
VA has established special procedures for evidentiary 
development with regard to claims for service connection for 
PTSD based on claims of personal assault.  38 C.F.R. § 
3.304(f).  In this regard, a claimant must be advised of 
evidence from sources other than service medical records, 
including evidence of behavior changes, may constitute 
supporting evidence of the stressor, and must be allowed an 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).  
It is unclear from the claims file whether the Veteran 
received proper notice in this regard.  On remand, the 
required notice and evidentiary development consistent with 
the provisions of 38 C.F.R. § 3.304(f)(3) regarding personal 
assault cases must be undertaken.

Bilateral Pes Planus

The Board made clear in its July 2008 remand decision that a 
VA orthopedic examination was necessary to decide this case.  
The examination would clarify for the record the current 
symptomatology of the Veteran's bilateral pes planus.  
Additionally, the purpose of the examination was to obtain a 
medical opinion as to whether the condition was aggravated 
during his period of active service.  

The record reflects that the RO notified the Veteran in a 
December 29, 2008 letter that he would be contacted by a VA 
medical facility regarding his VA orthopedic examination.  
Specifically, the RO stated that the VA medical facility 
would notify him of the time and location of the examination.  
The Veteran was informed that the examination was very 
important to the disposition of his claim.

A review of the record reveals that the Veteran failed to 
appear for a VA examination that was scheduled on January 21, 
2009.  

However, it is unclear from a review of the claims file as to 
whether the Veteran ever received notice of his scheduled VA 
examination.  Indeed, the claims file is negative for any 
indication whatsoever that the Veteran was notified as to the 
date, time, and location of the examination prior to the 
scheduled event.  Additionally, the Veteran indicated in an 
August 2009 correspondence that he never received notice of 
the date of his scheduled VA examination.  

At this juncture, it should be made clear that while the 
overall purpose of the Board's prior remand was that the 
Veteran be scheduled for examination, it was also important 
that he receive adequate prior notice of when the examination 
was scheduled to occur.  Regrettably, there is no indication 
in the claims file as to whether the Veteran received prior 
notice of the examination.  Although the August 2009 
Supplemental Statement of the Case indicates that the RO/AMC 
appears to believe it has fulfilled the Board's prior 
directive because the VA examination was scheduled for the 
Veteran, the Board is uncertain that the Veteran was 
sufficiently notified of the scheduled examination.  Thus, 
the Board finds that further clarification is needed to 
discover the true nature of this anomaly in order to 
eliminate any further discrepancies and to ensure that the 
Board's previous directives are properly carried out.   

Accordingly, the case is REMANDED for the following action:

1.  With regard to the psychiatric 
disorder claim, the RO/AMC shall furnish 
the Veteran with appropriate notice as 
required by 38 C.F.R. § 3.304(f)(3) in 
cases alleging PTSD due to personal 
assault.

2.  Thereafter, the RO/AMC shall schedule 
the Veteran for a VA examination to 
determine the current nature and etiology 
of any psychiatric disability.  The claims 
file should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  All appropriate tests 
and studies should be conducted.  

The examiner is asked to provide an 
opinion as to the etiology of any 
psychiatric disorder found to be present.  
The examiner's opinion should specifically 
address the following: 

(a)  Whether the Veteran is currently 
diagnosed with a psychiatric disability.  
If so, a full multi-axial diagnosis should 
be provided.  If a diagnosis of PTSD is 
warranted, it should be specifically 
indicated whether or not each criterion 
for a diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).

(b)  If a diagnosis of PTSD is warranted, 
the specific in-service stressor or 
stressors upon which that diagnosis is 
based should be identified.

(c)  Whether it is at least as likely as 
not (50 percent likelihood or greater) 
that any current psychiatric disability is 
related to the Veteran's period of active 
service.

The rationale for all opinions expressed 
should be provided in a legible report.  
It is requested that the examiner consider 
and reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.  If the 
examiner is unable to render an opinion 
without resort to mere speculation, it 
should be indicated and explained why an 
opinion cannot be reached.

3.  Another effort should be made to 
schedule the Veteran for a VA orthopedic 
examination.  The Veteran shall be 
provided sufficient advance written notice 
to the Veteran's last known address of 
record of when and where the examination 
will be conducted, and proof of such 
notice shall be associated with the claims 
file before the matter is returned to the 
Board.

The claims file must be made available to 
the doctor, and the doctor should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
studies should be accomplished.

The doctor should provide an opinion as to 
whether the Veteran's bilateral pes 
planus, noted on the May 1973 entrance 
examination, was aggravated during 
service.  (Temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient 
to be considered aggravation in service).  
If pes planus did worsen during service, 
the doctor is asked to opine whether any 
such worsening was beyond the natural 
progression of the condition.  

A detailed rationale for all opinions 
expressed should be provided, along with a 
discussion of the underlying facts and 
medical principles.  If the doctor is 
unable to provide an opinion without 
resort to mere speculation, he/she should 
so indicate and explain why an opinion 
cannot be provided.

4.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


